fDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
2.	Applicant’s amendment to the claims, drawings, and written specification filed on June 17, 2022, are acknowledged. Entry of amendments are accepted and made of record.

Response to Arguments/Remarks
3.	Applicant’s arguments/remarks, see pgs. 6-10, with respect to the immediate allowance of the current application have been fully considered but are not persuasive.
	The objections and 112 rejections are withdrawn in light of the amendments.
Pertaining to the Applicant’s arguments/remarks, pgs. 6-10, regarding the limitations of claim 1 pertaining to the “Schottky barrier between the third well and the metallic structure”:
The arguments/remarks present evidence from course notes from a course taught at Stanford University that a Schottky barrier is dependent on a doping concentration which determines whether a Schottky barrier is formed or not, such that it is not inherent by a metal and semiconductor region as taught by the prior art.
The Examiner notes that prior art Landgraf discloses a titanium silicide metallic structure, which is a same material disclosed by the Applicant’s invention, incorporated as the material of the conductive structure of Appaswamy, and the prior art Appaswamy discloses a doping concentration consistent with the Applicant’s disclosed invention;
see Applicant’s [0032] “The metal silicide may be formed by a reaction between silicon of the shallow source 216 and a refractory method such as tungsten, titanium or platinum” and see Landgraf [0034] “titanium silicide”;
also see Applicant’s [0045] “This step may include implanting an N-type dopant in the p-type well 212 to form the N-type shallow source 216. The dopant, which may be arsenic in one example, may have a concentration in the range of approximately 10/18 atoms/cm3-1020 atoms/cm3. As described further below, the dopant concentration of the shallow source 216 is low enough to ensure a Schottky barrier is formed between the shallow source 216 and an overlying silicide layer that is later formed on the shallow source” and see Appaswamy Column 8 lines 7-8 “n-type well 216 (doped at concentration of around 1019-1020/cm3”.
Therefore, the prior art combination disclose a structure for which the “Schottky barrier between the third well and the metallic structure” is an inherent feature in the same manner as the Applicant’s invention.
All arguments directed towards the same as those addressed above are responded in kind.

Note by the Examiner
4.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-6, and 8-16 are rejected under 35 U.S.C. 103 as obvious over Appaswamy et al. (US 10,249,610 B1), hereinafter as Appaswamy, in view of Landgraf et al. (US 2013/0140632 A1), hereinafter as Landgraf.
[Walker et al. (US 8,143,673 B1), hereinafter as Walker is utilized herein as evidence].

6.	Regarding Claim 1, Appaswamy discloses an electronic device (see Fig. 2(a)), comprising:
a first well (element 208, see Column 5 line 47 “n-type well 208”) having a first conductivity type (first n-type conductivity) within a semiconductor substrate (element 198, see Column 5 line 33 “substrate 198 that may be formed using silicon”);
a second well (element 212, see Column 5 line 52 “p-type well 212”) having a second opposite conductivity type (second p-type conductivity) within the semiconductor substrate and touching the first well (see Fig. 2(a));
a third well (element 216, see Column 5 line 57 “n-type well 216”) having the first conductivity type within the second well (see Fig. 2(a)); and
a conductive structure (element 226, see Column 6 line 26 “electrode (or terminal) 226”) in direct contact with at least a portion of a surface of the third well (see Fig. 2(a)).
Appaswamy does not appear to explicitly disclose a metallic structure thereby forming a Schottky barrier between the third well and the metallic structure.
	Landgraf discloses a metallic structure (see Fig. 1A element 44, see [0034] “The contact electrode 44 consists, for example, of a metal-semiconductor compound, that is to say a silicide in the case of a semiconductor body 100 composed of silicon. The silicide is, for example, a cobalt silicide, a titanium silicide, etc.” Selected as titanium silicide) in direct contact with at least a portion of a surface of the third well (element 11, see [0034] “source zone 11”) thereby forming a Schottky barrier between the third well and the metallic structure (the third well is a semiconductor material and the metallic structure is a titanium silicide which are in direct physical contact with each other and have a Schottky barrier in between based on the material properties of the junction;
Note, the material of the metallic structure is the same as the Applicant’s invention, see Applicant’s [0032] “The metal silicide may be formed by a reaction between silicon of the shallow source 216 and a refractory method such as tungsten, titanium or platinum.”).
The metallic structure as taught by Landgraf is incorporated as a metallic structure of Appaswamy. The combination discloses a metallic structure thereby forming a Schottky barrier between the third well and the metallic structure (see Appaswamy Fig. 2(a) metallic structure incorporated at least between source third well element 216 and the source terminal element 226).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a metallic structure thereby forming a Schottky barrier between the third well and the metallic structure as taught by Landgraf as a metallic structure thereby forming a Schottky barrier between the third well and the metallic structure of Appaswamy because the combination allows for a silicide interface between the semiconductor source region and a source electrode which provides low electrical resistivity and good compatibility with the semiconductor substrate, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known electrical contact structure between a source electrode and a source region for another to obtain predictable results (see Landgraf Fig. 1A and [0034] “A contact electrode 44 can be arranged between the source electrode 43 and the source zone 11 and the connection region 16, the contact electrode making electrical contact with the source zone 11 and the connection region 16.”);
also see evidentiary reference Walker Figs. 1-2 showing addition of a local silicide contacting source and/or drain regions to reduce contact resistance is known for a structure with an isolation structure between two doped regions as seen in Fig. 2, and is also known with the two doped regions contacting each other as seen in Fig. 1, also see Column 10 lines 32-35 “As with the other contact regions of ESD protection device 10, collection region 28 may, in some embodiments, include cladding layer 16 thereon to reduce resistance of the connections to Vss”.

7.	Regarding Claim 2, Appaswamy and Landgraf disclose the electronic device of claim 1, wherein the third well is an N-type well (see Appaswamy element 216, see Column 5 line 57 “n-type well 216”).

8.	Regarding Claim 3, Appaswamy and Landgraf disclose the electronic device of claim 1, wherein a concentration of a dopant of the third well is in the range of 1018 to 1020 atoms per cubic centimeter (see Appaswamy Column 8 lines 7-8 “n-type well 216 (doped at concentration of around 1019-1020/cm3”; see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).

9.	Regarding Claim 5, insofar as the claim can be interpreted and understood despite the 112b issues, Appaswamy and Landgraf disclose the electronic device of claim 1, further comprising (see Appaswamy) a fourth well (element 210, see Column 5 line 65 “n-type well 210”) within the first well (element 210 within element 208), wherein the fourth well provides an emitter of a parasitic bipolar junction transistor (BJT), the second well provides a base of the parasitic BJT, and the third well provides a collector of the parasitic BJT (see 112b rejection and interpretation above, the NPN parasitic BJT comprises n-type emitter element 216, p-base element 212, and n-type collector element 210); and
the Schottky barrier is configured to bias the -emitter of the parasitic BJT during operation (see Fig. 2(a) the metallic structure combined with Landgraf between at least element 226 and 216 is electrically connected to the emitter element 216 which is capable of electrical bias during operation;
note, the limitations “configured to bias the -emitter of the parasitic BJT during operation” are directed to a function of the Schottky barrier structure, see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”. The claimed functional language require for the Schottky barrier structure to be a conductive material which is electrically connected to the emitter of the parasitic BJT which does not distinguish from the structure disclosed by the prior art).




10.	Regarding Claim 6, Appaswamy and Landgraf disclose the electronic device of claim 1, further including (see Appaswamy) a fourth well (element 231, see Column 5 lines 60-61 “p-type well 231”).
Appaswamy and Landgraf as previously combined do not explicitly disclose the fourth well being a body tap of the electronic device, the third well being the source of the IGBT, and the third and fourth wells abut one another.
	Landgraf discloses a fourth well abutting the third well (see Fig. 1A fourth well element 16 abutting the third well element 11 and see [0034] “the body zone 13 has a connection region 16 of the same conduction type as the body zone 13, the connection region being doped more highly than the body zone 13. A contact electrode 44 can be arranged between the source electrode 43 and the source zone 11 and the connection region 16, the contact electrode making electrical contact with the source zone 11 and the connection region 16”).
	The fourth well abutting the third well as taught by Landgraf is incorporated as the fourth well abutting the third well of Appaswamy. The combination discloses the fourth well being a body tap of the electronic device, the third well being the source of the IGBT, and the third and fourth wells abut one another (see Appaswamy Fig. 2(a) element 231 and 216 combined to abut one another without element 238 between and silicide metallic structure contacting a top of both third and fourth wells; see in the same manner as evidentiary reference Walker Fig. 2 elements 28 and 26 with element 14 in between compared to Fig. 1 elements 28 and 26 abutting one another).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the fourth well abutting the third well as taught by Landgraf as the fourth well abutting the third well of Appaswamy, wherein the combination discloses the fourth well being a body tap of the electronic device, the third well being the source of the IGBT, and the third and fourth wells abut one another because the combination reduces space and can be further used to control a contact resistance of the third well source region and can improve device robustness (see Landgraf [0034] “the body zone 13 can also be electrically connected to the source electrode 43. For this purpose, the body zone 13 has a connection region 16 of the same conduction type as the body zone 13, the connection region being doped more highly than the body zone 13”); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known relationship between a body region and a source region in a similar device for another to obtain predictable results wherein the relationships are known alternatives (see evidentiary reference Walker Fig. 2 compared to Fig. 1 and see Column 7 lines 34-38 “Consequently, with the incorporation of well region 36 and, in some cases, field oxide isolation structure 14, the breakdown voltage of drain contact region 24 may be set and, in some embodiments, optimized for the operation ESD device 10.”)

11.	Regarding Claim 8, Appaswamy and Landgraf disclose the electronic device of claim 6, further including an electrode shared between the source and the body tap (see Landgraf Fig. 1A element 43 shared between element 11 and element 16, also see Appaswamy Fig. 2(a) single electrode with metallic structure for element 216 and 231 in the combination instead of two of elements 226,229).

12.	Regarding Claim 9, Appaswamy discloses an integrated circuit (IC) (see Figs. 1(a)-(d), 2(a)), comprising:
an ESD detection circuit (see Fig. 1(a) and Column 1 line 60 “ESD protection circuit”) having an input terminal (see Fig. 1(a) element 110) and an output terminal (see Fig. 1(a) element 113); and
insulated-gate bipolar transistor (IGBT) (element 100,200 and see Column 5 line 22 “IGBT 100” and line 31 “IGBT 200”; also see Column 6 lines 14-30 corresponding elements of Fig. 2(a) to Figs. 1(a)-(d)) coupled to the output terminal of the ESD detection circuit (see Figs. 1(a) element 100 connected to element 113), the IGBT having a first deep well (element 208, see Column 5 line 47 “n-type well 208”) of a first conductivity type (first n-type conductivity) within a substrate (element 198, see Column 5 line 33 “substrate 198 that may be formed using silicon”, a deep well (DWELL) (element 212, see Column 5 line 52 “p-type well 212”) of a second different conductivity type within the substrate and forming a junction within the first well (see Fig. 2(a)), a shallow source (element 216, see Column 5 line 57 “n-type well 216”) having the first conductivity type within the DWELL.
Appaswamy does not appear to explicitly disclose a silicide layer over at least a portion of a surface of the shallow source thereby forming a Schottky barrier between the shallow source and the silicide layer. 
	Landgraf discloses a silicide layer (see Fig. 1A element 44, see [0034] “The contact electrode 44 consists, for example, of a metal-semiconductor compound, that is to say a silicide in the case of a semiconductor body 100 composed of silicon. The silicide is, for example, a cobalt silicide, a titanium silicide, etc.” Selected as titanium silicide) over at least a portion of a surface of the shallow source (element 11, see [0034] “source zone 11”) thereby forming a Schottky barrier between the third well and the metallic structure (the third well is a semiconductor material and the metallic structure is a titanium silicide which are in direct physical contact with each other and have a Schottky barrier in between based on the material properties of the junction;
Note, the material of the silicide is the same as the Applicant’s invention, see Applicant’s [0032] “The metal silicide may be formed by a reaction between silicon of the shallow source 216 and a refractory method such as tungsten, titanium or platinum.”).
The silicide layer as taught by Landgraf is incorporated as a silicide layer of Appaswamy. The combination discloses a silicide layer over at least a portion of a surface of the shallow source thereby forming a Schottky barrier between the shallow source and the silicide layer (see Appaswamy Fig. 2(a) silicide layer incorporated at least between source third well element 216 and the source terminal element 226).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate a silicide layer over at least a portion of a surface of the shallow source thereby forming a Schottky barrier between the shallow source and the silicide layer as taught by Landgraf as a silicide layer over at least a portion of a surface of the shallow source thereby forming a Schottky barrier between the shallow source and the silicide layer of Appaswamy because the combination allows for a silicide interface between the semiconductor source region and a source electrode which provides low electrical resistivity and good compatibility with the semiconductor substrate, and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known electrical contact structure between a source electrode and a source region for another to obtain predictable results (see Landgraf Fig. 1A and [0034] “A contact electrode 44 can be arranged between the source electrode 43 and the source zone 11 and the connection region 16, the contact electrode making electrical contact with the source zone 11 and the connection region 16.”);
also see evidentiary reference Walker Figs. 1-2 showing addition of a local silicide contacting source and/or drain regions to reduce contact resistance is known for a structure with an isolation structure between two doped regions as seen in Fig. 2, and is also known with the two doped regions contacting each other as seen in Fig. 1, also see Column 10 lines 32-35 “As with the other contact regions of ESD protection device 10, collection region 28 may, in some embodiments, include cladding layer 16 thereon to reduce resistance of the connections to Vss”.

13.	Regarding Claim 10, Appaswamy and Landgraf disclose the IC of claim 9, wherein the shallow source is an N-type well (see Appaswamy element 216, see Column 5 line 57 “n-type well 216”) doped with arsenic at a concentration in the range of 1018 to 1020 atoms per cubic centimeter (see Appaswamy Column 8 lines 7-8 “n-type well 216 (doped at concentration of around 1019-1020/cm3”; see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”).

14.	Regarding Claim 11, Appaswamy and Landgraf disclose the IC of claim 9, wherein:
the IGBT includes a parasitic bipolar junction transistor having a base provided by the DWELL and an emitter provided by the shallow source (see Appaswamy NPN parasitic BJT comprises n-type emitter shallow source element 216, p-base DWELL element 212, and n-type collector element 210); and
the Schottky barrier is configured to reverse bias the base-to-emitter junction of the parasitic bipolar junction transistor (see Fig. 2(a) the metallic structure combined with Landgraf between at least element 226 and 216 is electrically connected to the emitter element 216 which is capable of electrical bias during operation;
note, the limitations “configured to bias the -emitter of the parasitic BJT during operation” are directed to a function of the Schottky barrier structure, see MPEP 2173.05(g), because the limitations recite a feature “by what it does rather than by what it is” and “A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step. In Innova/Pure Water Inc. v. Safari Water Filtration Sys. Inc., 381 F.3d 1111, 1117-20, 72 USPQ2d 1001, 1006-08 (Fed. Cir. 2004)”. The claimed functional language require for the Schottky barrier structure to be a conductive material which is electrically connected to the emitter of the parasitic BJT which does not distinguish from the structure disclosed by the prior art).

15.	Regarding Claim 12, Appaswamy and Landgraf disclose the IC of claim 9, further including (see Appaswamy) a fourth well (element 231, see Column 5 lines 60-61 “p-type well 231”).
Appaswamy and Landgraf as previously combined do not explicitly disclose the fourth well that provides a body tap of the IGBT, the shallow source abutting the fourth well.
Landgraf discloses a fourth well abutting the shallow source (see Fig. 1A fourth well element 16 abutting the shallow source element 11 and see [0034] “the body zone 13 has a connection region 16 of the same conduction type as the body zone 13, the connection region being doped more highly than the body zone 13. A contact electrode 44 can be arranged between the source electrode 43 and the source zone 11 and the connection region 16, the contact electrode making electrical contact with the source zone 11 and the connection region 16”).
	The fourth well abutting the shallow source as taught by Landgraf is incorporated as the fourth well abutting the shallow source of Appaswamy. The combination discloses the fourth well that provides a body tap of the IGBT, the shallow source abutting the fourth well (see Appaswamy Fig. 2(a) element 231 and 216 combined to abut one another without element 238 between and silicide metallic structure contacting a top of both shallow source and fourth well; see in the same manner as evidentiary reference Walker Fig. 2 elements 28 and 26 with element 14 in between compared to Fig. 1 elements 28 and 26 abutting one another).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the fourth well abutting the shallow source as taught by Landgraf as the fourth well abutting the shallow source of Appaswamy, wherein the combination discloses the fourth well that provides a body tap of the IGBT, the shallow source abutting the fourth well because the combination reduces space and can be further used to control a contact resistance of the shallow source and can improve device robustness (see Landgraf [0034] “the body zone 13 can also be electrically connected to the source electrode 43. For this purpose, the body zone 13 has a connection region 16 of the same conduction type as the body zone 13, the connection region being doped more highly than the body zone 13”); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known relationship between a body region and a source region in a similar device for another to obtain predictable results wherein the relationships are known alternatives (see evidentiary reference Walker Fig. 2 compared to Fig. 1 and see Column 7 lines 34-38 “Consequently, with the incorporation of well region 36 and, in some cases, field oxide isolation structure 14, the breakdown voltage of drain contact region 24 may be set and, in some embodiments, optimized for the operation ESD device 10.”)

16.	Regarding Claim 13, Appaswamy and Landgraf disclose the IC of claim 12, wherein the silicide layer conductively connects the shallow source and the body tap (see Landgraf Fig. 1A).

17.	Regarding Claim 14, Appaswamy and Landgraf disclose the IC of claim 9, further comprising (see Appaswamy) a drain region (element 214, see Column 5 line 67 “p-type well 214”) having the second conductivity type extending between a surface of the substrate and the first well (see Fig. 2(a)), wherein the drain region has a greater dopant concentration than the shallow source (see Column 8 lines 7-8 “n-type well 216 (doped at a concentration around 1019-1020/cm3” and lines “p-type well 216 (doped at a concentration around 1019-1020/cm3” selected such that the drain region element 214 is higher in the range than shallow source element 216; there are three possible dopant concentration relationships – the drain region higher than the shallow source, both being equal, and the drain region lower than the shallow source among which the first is selected).



18.	Regarding Claim 15, Appaswamy and Landgraf disclose the IC of claim 14.
Appaswamy and Landgraf as previously combined do not appear to explicitly disclose further comprising a gate electrode that covers a portion of the shallow source and extends towards the drain region and over the junction between the first well and the DWELL.
	Landgraf discloses further comprising a gate electrode (element 20, see [0035] “gate and field electrode 20”) that covers a portion of the shallow source and extends towards the drain region and over the junction between the first well and the DWELL (element 20 covers a portion of element 11 and extends towards element 12 over the junction between elements 13, 14, see [0029] “The gate and field electrode 20”).
	The gate electrode as taught by Landgraf is incorporated as a gate electrode of Appaswamy. The combination discloses further comprising a gate electrode that covers a portion of the shallow source and extends towards the drain region and over the junction between the first well and the DWELL (see Appaswamy Fig. 2(a) gate electrode incorporated between elements 222 and 228 extending laterally in the manner seen in Landgraf Fig. 1(a)).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate further comprising a gate electrode that covers a portion of the shallow source and extends towards the drain region and over the junction between the first well and the DWELL as taught by Landgraf as further comprising a gate electrode that covers a portion of the shallow source and extends towards the drain region and over the junction between the first well and the DWELL of Appaswamy because the combination provides a gate electrode to produce a channel between source and drain regions and also to influence a profile of an electric field when the component is in the off state such as to increase robustness or dielectric strength (see Landgraf [0029] “The gate and field electrode 20 acts as a gate electrode where it is arranged above the body zone 13, and serves for controlling a conducting channel in the body zone 13 between the source zone 11 and the drift zone 14 in this region. In the remaining regions, that is to say for example where the gate and field electrode 20 is arranged above the drift zone 14, the gate and field electrode acts as a field electrode and serves for influencing the profile of an electric field in the active transistor region 110 when the component is in the off state, as a result of which an increased robustness or dielectric strength of the component is achieved.”).

19.	Regarding Claim 16, Appaswamy and Landgraf disclose the IC of claim 9, wherein a Schottky diode defined by the Schottky barrier has an anode coincident with the silicide layer and a cathode coincident with the shallow source (see Appaswamy Fig. 2(a) anode coincident with the silicide layer between elements 216 and 226, and cathode coincident with the shallow source n-type element 216).

20.	Claim 4 is rejected under 35 U.S.C. 103 as obvious over Appaswamy et al. (US 10,249,610 B1), hereinafter as Appaswamy, in view of Landgraf et al. (US 2013/0140632 A1), hereinafter as Landgraf, in view of Kawahara et al. (US 2010/0032713 A1), hereinafter as Kawahara.

21.	Regarding Claim 4, Appaswamy and Landgraf disclose the electronic device of claim 3.
Appaswamy and Landgraf do not appear to explicitly disclose wherein the dopant of the third well includes arsenic.
	Kawahara discloses wherein the dopant of the third well includes arsenic (see Figs. 1A-E third well n-type source element 132 has an n-type dopant of arsenic, see [0021] “n-type dopants, such as phosphorus, arsenic”).
	The specific n-type dopant as taught by Kawahara is incorporated as a specific n-type dopant of Appaswamy and Landgraf.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the dopant of the third well includes arsenic as taught by Kawahara as wherein the dopant of the third well includes arsenic of Appaswamy and Landgraf because the combination provides an n-type dopant for a source region with abuts a p-type well and both are within a larger p-type well (see Kawahara Figs. 1A-E and [0022]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known n-type dopant in a similar device to obtain predictable results (see Kawahara Figs. 1A-E and [0022]).

22.	Claim 7 is rejected under 35 U.S.C. 103 as obvious over Appaswamy et al. (US 10,249,610 B1), hereinafter as Appaswamy, in view of Landgraf et al. (US 2013/0140632 A1), hereinafter as Landgraf, in view of Yang et al. (US 2016/0087096 A1), hereinafter as Yang.

23.	Regarding Claim 7, Appaswamy and Landgraf disclose the electronic device of claim 6.
Appaswamy and Landgraf do not appear to explicitly disclose wherein a doping concentration of the fourth well is higher than the doping concentration of the third well.
	Yang discloses wherein a doping concentration of the fourth well is higher than the doping concentration of the third well (see Figs. 1-9 fourth well element 166 with a dopant concentration in the range of about 1x1019/cm3 about 1x1021/cm3, and third well element 162 with a dopant concentration in the range of about 1x1019/cm3 about 1x1021/cm3 selected such that the fourth well dopant concentration is higher within the range than the dopant concentration of the third well, and see [0026-0027]).
	The doping concentration of the fourth well and third well as taught by Yang is incorporated as the doping concentration of the fourth well and third well of Appaswamy and Landgraf. The combination discloses wherein a doping concentration of the fourth well is higher than the doping concentration of the third well.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein a doping concentration of the fourth well is higher than the doping concentration of the third well as taught by Yang as wherein a doping concentration of the fourth well is higher than the doping concentration of the third well of Appaswamy and Landgraf because the combination allows decrease of transistor size and on-resistance with improved drain-to-source breakdown voltage (see Yang [0030]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known dopant concentration of a third and fourth well in a similar device for another to obtain predictable results (see Yang Figs. 1-9 and [0026-0027] “the depth and dopant concentration of the body contact regions 166, 168 may be substantially same as the depth and dopant concentration of the drain/source contact regions 160, 162, 164 but with the opposite conductivity” meaning that there are three possible dopant concentration relationships – the fourth well higher than the third, both being equal, and the third being higher than the second, and see Appaswamy Column 8 lines 7-8 “n-type well 216 (doped at a concentration around 1019-1020/cm3”).








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818